Citation Nr: 0820228	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-34 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected seizure disorder, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from October 1984 to June 1991.  

Procedural history

Service connection for a seizure disorder was granted in a 
February 1992 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  An 
initial disability rating of 20 percent was assigned, which 
was reduced to 10 percent in October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the RO in 
Phoenix, Arizona which denied service connection for chronic 
bronchitis and continued the 10 percent disability rating for 
the seizure disorder.  

In August 2005 the RO in St. Louis, Missouri increased the 
veteran's seizure disorder disability rating to 20 percent.  
The veteran and his representative have indicated continued 
dissatisfaction with this rating in subsequent correspondence 
to the RO.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when 
a veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].  The St. Louis RO 
currently has jurisdiction over the veteran's claims.

Remanded issue

The issue of entitlement to service connection for chronic 
bronchitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.




FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's seizure disorder manifests as minor seizures.  The 
evidence indicates that the current seizure frequency is 
approximately 10 minor seizures over a period of six months.


CONCLUSION OF LAW

The criteria for the entitlement to an increased rating in 
excess of 20 percent for the service-connected seizure 
disorder have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8912 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for 
service-connected seizure disorder.

The veteran seeks entitlement to an increased rating for a 
seizure disorder.  As discussed elsewhere in this decision, 
the issue of entitlement to service connection for chronic 
bronchitis is being remanded for further development. 
 
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  
The veteran was informed of the evidentiary requirements for 
an increased rating in a letter dated January 20, 2004, which 
included a request for evidence that "your service-connected 
condition has gotten worse."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
January 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The January 2004 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

The RO additionally requested the veteran submit "[a]ny or 
all of the following listed evidence."  An exhaustive list 
of potential evidence was then provided including, inter 
alia, the "dates of medical treatment during service," 
"[r]ecords and statements from service medical personnel 
(nurses, corpsmen, medics, etc.)," "[e]mployment physical 
examinations," and "[i]nsurance examination reports."  The 
veteran was also advised to send "any medical reports you 
have" and was informed in both letters that "[i]t's still 
your responsibility to support your claim with appropriate 
evidence."  

In addition, a January 9, 2006 letter from the RO to the 
veteran, which informed him that his case was being 
transferred to the Board, advised him to "[s]end the Board 
additional evidence concerning your appeal."  This request 
substantially complies with the requirements of 38 C.F.R. § 
3.159(b) in that it informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's increased rating claim, 
elements (1), (2) and (3) are not at issue since service-
connected was granted in the February 1992 rating decision.  
As discussed above, the veteran has been provided of notice 
of what the evidence must show to establish an increased 
rating, thereby satisfying Dingess element (4).  With respect 
to element (5), because an increased rating is being denied, 
the matter of an effective date therefor is moot.

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
held that a notice letter must inform the veteran: (1) that, 
to substantiate a claim, the veteran must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity and the effect that worsening has on 
the claimant's employment and daily life; (2) if the veteran 
is rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
January 2004 VCAA letter the veteran was informed that he may 
submit evidence showing that his service-connected disability 
had increased in severity.  In January 2004 letter also 
informed the veteran: 

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. ... If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.  

See the January 20, 2004 VCAA letter, pages 1-2.

Furthermore, the veteran displayed actual knowledge of this 
requirement in January 2005 notice of disagreement, in which 
he identified medical records which describe the impact this 
condition has on his daily life and employment.  Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.  See Vazquez-Flores, 22 Vet. App. at 48, citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

As for the second prong of the holding in Vazquez-Flores, as 
explained below, the veteran is rated under a Diagnostic Code 
that contains criteria necessary for entitlement to a higher 
disability rating that would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life as opposed to a 
Diagnostic Code that requires a specific measurement or test 
result.  Thus, the second prong of the holding in Vazquez-
Flores is not applicable to this case.

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  However, since the veteran 
has been service-connected for more than a decade, and his 
benefits have been reduced and increased by the RO based on 
his medical symptoms, it is clear that he has actual 
knowledge of how a disability rating is determined.  
Moreover, in the veteran's January 2005 notice of 
disagreement, the veteran specifically argues that his 
symptoms are of such a degree that a higher disability rating 
is warranted.   In addition, the May 2008 Informal Hearing 
Presentation (IHP) which was submitted by the veteran's 
accredited representative clearly refers to the schedular 
criteria for rating seizures.  See the May 7, 2008 IHP, page 
2.    

With respect to the fourth element, the Board notes that the 
January 2004 VCAA letter advised the veteran that the 
evidence needed to show that his disability had increased in 
severity or worsened and notified him of the type of 
evidence, medical and lay, that may be used in order to 
assign a higher rating.

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice. The veteran is obviously aware of what is required of 
him and of VA. Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].  In short, the record indicates that the 
veteran received appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, service hospitalization 
records and VA outpatient medical records.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim. He has 
declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Increased ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007). Separate diagnostic 
codes identify the various disabilities. See 38 C.F.R. Part 
4.

Schedular criteria

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  See 38 C.F.R. § 4.121 (2007).

Under the General Rating Formula for Major and Minor 
Epileptic Seizures, a 100 percent rating is warranted for 
averaging at least 1 major seizure per month during the 
preceding year; an 80 percent rating is warranted for 
averaging at least 1 major seizure in 3 months over the prior 
year, or more than 10 minor seizures weekly; a 60 percent 
rating is warranted for averaging at least 1 major seizure in 
4 months over the prior year, or 9-10 minor seizures per 
week; a 40 percent evaluation is assignable when there is 
evidence of at least one major seizure in the last six months 
or two in the last year; or averaging at least five to eight 
minor seizures weekly. 38 C.F.R. § 4.124a, DC 8914 (2007).

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associates with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements o f the arms, trunk, or head or sudden loss 
of postural control.  See 38 C.F.R. § 4.124a (2007) 
[Diagnostic Code 8911, notes (1) and (2)].

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology. Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's seizure disorder is currently rated under 38 
C.F.R. § 4.124a, Diagnostic Code 8912 [epilepsy]. Diagnostic 
Code 8912 is deemed by the Board to be the most appropriate; 
all epilepsies are rated under the same criteria in the 
rating schedule. Accordingly, the veteran's disability will 
continue to be rated under Diagnostic Code 8912.

Schedular rating

The veteran's service-connected seizure disorder is currently 
evaluated 20 percent disabling under Diagnostic Code 8912.  
In order to warrant the next higher 40 percent rating, the 
evidence must demonstrate at least one major seizure in the 
last six months or two in the last year; or averaging at 
least five to eight minor seizures weekly.  See 38 C.F.R. § 
4.124a, DC 8914 (2007).  As noted above, a major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  See 38 C.F.R. § 4.124a [Diagnostic Code 
8911, note 1] 

The medical evidence indicates that the veteran's seizure 
disorder is being treated by medication which has reduced the 
frequency and severity of seizure activity. 
VA treatment records indicate that between November 2004 and 
February 2005 the veteran had three seizures which were 
described as "much shorter and less severe" that any 
previous episodes.  See a February 8, 2005 VA treatment note.  
Between February 2005 and May 2005 the medical evidence 
indicates that the veteran had seven seizures, six were 
described as "markedly shorter and less severe than the 
episodes he experienced prior to" a change in medication.  
While one of these seizures was described as a "major 
spell" that occurred while the veteran was driving, there is 
no indication that he had generalized tonic-clonic 
convulsions with loss of consciousness as would be required 
to establish a "major" seizure.  Instead, it appears that 
the use of the word "major" was based on the comparison 
between this episode and the six other seizures the veteran 
experienced between February and May 2005.  

Thus, the medical evidence of record indicates that the 
veteran's seizures are currently better controlled by 
medication than previously.  Specifically, it is indicated in 
the record that the veteran no longer experiences confusion 
or paranoia during a seizure.  See a February 2005 VA 
treatment note.  Furthermore, there is no evidence that the 
veteran's seizures have recently caused loss of consciousness 
or tonic-clonic convulsions.  A review of the medical 
evidence indicates that the veteran has had only one seizure 
with tonic-clonic activity and possible loss of 
consciousness.  This occurred in 1988, during service.  See 
April 1993 and February 2004 VA examination reports.  

In short, the medical evidence indicates that the veteran 
experienced 10 seizures between November 2004 and May 2005.  
There is no indication that he experienced five to eight 
minor seizures a week, and there is no indication that any of 
these seizures were "major" as defined by 38 C.F.R. 
§ 4.124a.  Accordingly, the criteria for the higher schedular 
evaluation of 40 percent have not been met.  The Board will 
also state the obvious that the more stringent criteria for a 
60 or a 100 percent disability rating are also not satisfied. 

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002); see also 
38 C.F.R. § 3.400 (2007).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

As was alluded to in the Introduction, a 20 percent 
disability rating was assigned in August 2005.  The RO 
established effective date as the date the veteran submitted 
his increased claim, October 28, 2003.  Therefore, the 
relevant time period under consideration is from October 28, 
2002 to the present.  The question to be answered by the 
Board, then, is whether any different rating should be 
assigned for any period from October 28, 2002 to the present. 

After a careful review of the record the Board can find no 
evidence to support a finding that the veteran's seizure 
disorder was more or less severe during the appeal period.  
The veteran has pointed to none.  Accordingly, the currently 
assigned 20 percent disability rating is assigned October 28, 
2002 forward.  

Extraschedular consideration

Neither the veteran or his representative have in connection 
with this appeal indicated, nor presented evidence to support 
the premise, that his service-connected disability results in 
marked interference with employment or frequent periods of 
hospitalization so as to render impracticable the application 
of the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2007) [extraschedular rating criteria].  
The RO has not referred to the matter of an extraschedular 
rating.  

Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's potential entitlement to an extraschedular 
rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance]. 

Conclusion

In summary, for the reasons and bases expressed above, the 
preponderance of the evidence is against a finding that an 
increased disability rating is warranted for the veteran's 
service-connected seizure disorder.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for the 
service-connected seizure disorder is denied.



REMAND

2.  Entitlement to service connection for chronic bronchitis.

The veteran is seeking entitlement to service connection for 
chronic bronchitis.  After having carefully considered the 
matter, and for reasons expressed immediately below, the 
Board believes that this issue must be remanded for further 
evidentiary development.  

In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In this case, the evidence of record contains a current 
diagnosis of bronchitis.  
See a May 2002 note from A.M.B., NPC.  Further, the veteran's 
service treatment records indicate that he was diagnosed with 
pneumonia in May 1985.  Under these circumstances, a medical 
nexus opinion must be obtained.  See Charles v. Principi, 16 
Vet. App. 370 (2002) [where there is evidence of record 
satisfying the first two requirements for service connection 
(current disability and in-service disease or injury), but no 
competent medical evidence addressing the third requirement 
(a nexus between the current disability and active service), 
VA must obtain a medical nexus opinion]. 

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions] ; see 
also 38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim]. These questions concern whether the 
veteran's bronchitis is a chronic disease process; and the 
relationship, if any, between any diagnosed chronic 
bronchitis and the veteran's military service.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran and ask 
that he identify any recent medical 
examination, hospitalization or treatment 
records pertaining to bronchitis.  
Any records so identified and obtained 
should be associated with the veteran's VA 
claims folder.  

2.  VBA should arrange for a physician to 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to: (1) whether the 
veteran's bronchitis is chronic or whether 
any episodes of bronchitis are isolated 
and unrelated to each other; and (2) if 
chronic bronchitis exists whether such is 
related to the veteran's military service, 
to include the episode of pneumonia in May 
1985.  If the reviewing physician deems 
that physical examination and/or 
diagnostic testing of the veteran is 
necessary, such should be accomplished.  
A report should be prepared and associated 
with the veteran's VA claims folder.

3.  VBA should then readjudicate the 
veteran's claim of entitlement to service 
connection for chronic bronchitis.  If the 
benefit sought on appeal remains denied, 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


